NO. 12-03-00303-CR

NO. 12-03-00304-CR

NO. 12-03-00305-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MICHAEL TIMMONS,§
	APPEAL FROM THE 241ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant pleaded guilty to the offenses of stalking and assault.  Punishment was assessed
at imprisonment for ten years.  We have received the trial court's certification showing that this is
a plea-bargain case, and Appellant has no right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B). 
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered September 24, 2003.
Panel consisted of Worthen, C.J., and Griffith, J.




(DO NOT PUBLISH)